DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 418 (Figure 4).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2018/0227317 A1 and Xu hereinafter) in view of Wells (US 2006/0050660 A1).
As to claims 1 and 11, Xu discloses a system and method for security against side-channel attack in real-time virtualized networks, the system and method having:
determining a rate for transferring data between a production site and a secondary site (0021, lines 3-4); 
transferring the data at the determined rate, wherein the transferred data is padded with extra data when there is insufficient data to achieve the determined rate (0021, lines 9-13).
Xu fails to specifically disclose:
wherein the transferred data is queued when the data cannot be transmitted at the determined rate. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Xu, as taught by Wells.
Wells discloses a system and method for multiple access control in satellite communications systems, the system and method having:
wherein the transferred data is queued when the data cannot be transmitted at the determined rate (0110). 
Given the teaching of Wells, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Xu with the teachings of Wells by queuing data that cannot be transmitted at the rate. Wells recites motivation by disclosing that a buffer is added in order to maintain a substantially constant rate of data flow (0110). It is obvious that the teachings of Wells would have improved the teachings of Xu by using a queue when the data cannot be transmitted at the determined rate in order to maintain a substantially constant rate of data flow.

As to claims 3 and 13, Xu discloses:
wherein the determined rate is a random rate, the method further comprising setting the determined rate for a specific time period and changing the rate for a next specific time period (0025, lines 10-13). 

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view Wells as applied to claims 3 and 13 above, and further in view of Seekins et al. (US 2013/0007380 A1 and Seekins hereinafter).

wherein the random rate is different for each specific time period. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Xu in view of Wells, as taught by Seekins.
Seekins discloses a system and method for limiting activity rates that impact life of a data storage media, the system and method having:
wherein the random rate is different for each specific time period (0020, lines 11-16). 
Given the teaching of Seekins, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Xu in view of Wells with the teachings of Seekins by using random different rates for specific time periods. Seekins recites motivation by disclosing that throttling at different constant rates over equivalent periods of time can extend the life of a drive (0020). It is obvious the teachings of Seekins would have improved the teachings of Xu in view of Wells by using random different rates for specific time periods in order to extend the life of a drive.

Allowable Subject Matter
Claims 2, 5-10, 12, 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Espeseth et al. (US 2003/0229755 A1) discloses a system and method for dynamic response shaping for command aging.
Gowda et al. (US 2015/0036695 A1) discloses a system and method realtime network adaptive low latency transport stream muxing of audio/video streams for miracast.
Grimsrud (US Patent 6,651,113 B1) discloses a system and method for writing data on an optical storage medium without interruption using a local write buffer.
Nayar et al. (US Patent 11,082,129 A1) discloses a system and method for low power light wave communication for mobile and wearable device.
Samid (US 2019/0229894 A1) discloses a system and method for advanced bitflip: threat-adjusted, quantum-ready, battery-friendly, application-rich cipher.
Seul et al. (US 2016/0241514 A1) discloses a system and method for traffic shape obfuscation when using an encrypted network connection.
Stranger et al. (US 2008/0198876 A1) discloses a system and method for exploitation of null packets in packetized digital television systems.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH SU/Primary Examiner, Art Unit 2431